Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 1 of 35




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                            CASE NO. 19-24838-CIV-GOODMAN
                                   [CONSENT CASE]



  VOLKSWAGEN GROUP OF
  AMERICA, INC., et al.,

         Plaintiffs,
  v.

  ANDY VARONA, et al.,

        Defendants.
  ______________________________/

              ORDER ON PLAINTIFFS’ SUMMARY JUDGMENT MOTION

         Plaintiffs allege that Defendants sold counterfeit Audi wheel sets through

  Defendants’ eBay store, and, in doing so, infringed on Plaintiffs’ trademark and design

  patent rights. Defendant Varona denies operating the eBay store (despite overwhelming

  evidence to the contrary), but he also contradicts this outright denial to say that the wheel

  sets Defendants sell on eBay are not infringing on Audi’s trademarks and design patent.

  Plaintiffs filed a summary judgment motion, Defendant filed an opposition response, and

  Plaintiffs filed a reply. [ECF Nos. 65; 70; 73].

         For the reasons outlined below, the Court grants in part Plaintiffs’ motion for

  summary judgment on Counts I-IV for Defendants’ sale of the counterfeit wheel set to

  Plaintiffs’ investigator. The issue of damages (including for any additional wheel sets)
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 2 of 35




  will be addressed during the scheduled bench trial.

  I.     Background

         A.      Complaint

         Plaintiffs, Volkswagen Group of America, Inc. and Audi AG, filed an amended

  verified complaint against Defendants Andy Varona and Verotec Wheels, Inc. [ECF No.

  41]. Plaintiffs allege that in June 2019, “Plaintiffs were informed that Defendants were

  suspected of operating a counterfeiting ring, and importing and selling counterfeit parts

  and accessories bearing the Audi Trademarks in the United States.” Id. at p. 6. Thus,

  Plaintiffs began an investigation of Defendants. Id. As discussed further below in the

  undisputed material facts, Plaintiffs’ investigator purchased a wheel set, which was

  advertised as a new Audi wheel set, from Defendants and confirmed that it was

  counterfeit. Id. at pp. 6-8.

         Plaintiffs allege the following counts against Defendants: Count I: Trademark

  Infringement and Counterfeiting under 15 U.S.C. § 1114; Count II: False Designation of

  Origin or Sponsorship and False Advertising under 15 U.S.C. § 1125(a); Count III:

  Trademark Dilution under 15 U.S.C. § 1125(c); and Count IV: Infringement of United

  States Design Patent No. D721,028 S.

         Plaintiffs seek the entry of a permanent injunction against Defendants, an award

  of statutory damages, and recovery of attorney’s fees and costs.




                                              2
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 3 of 35




         B.     Varona’s Sham Declaration

         In an attempt to overcome the overwhelming evidence presented in Plaintiffs’

  statement of materials facts in support of their motion for summary judgment,

  Defendants submitted the Declaration of Andy Varona. The declaration is clearly a failed

  attempt to muddy the factual record and create disputed questions of fact. The

  declaration is contradictory to Varona’s deposition testimony, and relies on no support

  other than Varona’s own statements and his own supplemental unverified answers to

  interrogatories.

         “When a party has given clear answers to unambiguous questions which negate

  the existence of any genuine issue of material fact, that party cannot thereafter create such

  an issue with an affidavit that merely contradicts, without explanation, previously given

  clear testimony.” Bentley Motors Corp. v. McEntegart, 976 F. Supp. 2d 1297, 1307 (M.D. Fla.

  2013) (citing Van T. Junkins and Assocs., Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir.

  1984)). The Eleventh Circuit finds such affidavits to be “‘shams,’ and, although a court

  should not reject an affidavit merely because it is at odds with statements made in an

  earlier deposition, the court need not give credence to an affidavit that contradicts

  previous testimony without any valid explanation or clarification.” Id.

         Here, there are multiple instances where Varona contradicts prior testimony

  without any valid explanation or clarification.

         In his declaration, Varona claims that “any ownership of or interest in any online



                                                 3
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 4 of 35




  store bearing that name does not belong to me,” and “Defendants do not have an eBay

  account.” [ECF No. 70-1, ¶¶ 4-5]. However, Mr. Varona testified during his deposition

  that he (through his corporation Verotec Wheels) sells “cars, wheels, tires, racing cars,

  and some automotive racing equipment” that he gets from distributors on eBay through

  his username “OEM Wheels Direct.” [ECF Nos. 66-5, pp. 8-9; 1-4, p. 2; 66-5, pp. 28

  (deposition testimony from Varona stating that his CPA filed an application for

  registration of fictitious name “OEM Wheels Direct” to be in compliance with eBay’s

  requirement that user names be registered as fictitious names), p. 38 (“[T]his is the PayPal

  account where you received money for the goods you sold on eBay under the user name

  OEM Wheels Direct? A. Correct.”)].

         Varona also claims in his declaration that “Tech Designs” is responsible for

  creating the descriptions on the eBay page; however, during his deposition he testified

  that he provides the description to “Tech Designs” and that “[b]oth of us post listings.”

  See ECF No. 66-5, p. 47.

         Finally, Varona’s statement in his declaration that he was not aware that Audi

  wheels were being listed for sale is contradicted both by his later statement in the

  declaration that he was aware of one item that was offered for sale and by his earlier

  deposition testimony. See ECF Nos. 66-5, pp. 3-4; 66-5, p. 106:5-12 (“Q. Have you ever

  listed Audi wheels? A. They’ve listed Audi wheels as in my IT department, yes.”). And,

  as detailed below, Plaintiffs provided screenshots of an eBay listing for an “Audi” wheel



                                               4
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 5 of 35




  set from “OEM Wheels Direct.” Plaintiffs’ investigator, Michael Jaczewski, purchased the

  wheel set and Russell Trowbridge, Manager of Audi Parts, and confirmed they were

  counterfeit goods. [ECF Nos. 66-10, p. 2; 66-14].

            Accordingly, Varona’s declaration does not need to be considered because it is a

  sham declaration. See Santhuff v. Seitz, 385 F. App’x 939, 945 (11th Cir. July 6, 2010)

  (finding district court did not err in rejecting as a sham the affidavit of a non-party

  witness, and explaining that “we see no reason, however, to refuse to apply the sham

  rule” under the facts and noting that “a sham is a sham”); see also Liebman v. Metropolitan

  Life Ins. Co., 708 F. App’x 979 (11th Cir. Sept. 8, 2017) (affirming order excluding

  inconsistent paragraphs of employee’s declaration under the sham affidavit rule). See

  generally Adelman–Tremblay v. Jewel Cos., 859 F.2d 517, 521 (7th Cir. 1988) (internal citation

  omitted) (“The purpose of summary judgment motions—to weed out unfounded claims,

  specious denials, and sham defenses—is served by a rule that prevents a party from

  creating issues of credibility by allowing one of its witnesses to contradict his own prior

  testimony.”). 1

            However, in an abundance of caution, the Court still considered the declaration to

  the extent that Varona’s statements did not contradict prior statements and when

  reviewing Defendants’ response to Plaintiffs’ statement of material facts.




  1
            The Santlhuff Court cited Adelman-Tremblay with approval. Santhuff, 385 F. App’x
  at 945.


                                                5
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 6 of 35




        C.     Undisputed Material Facts

        The following facts are undisputed unless otherwise noted. The numbered

  paragraphs correspond to the numbered paragraphs in Plaintiffs’ Statement of

  Undisputed Material Facts. [ECF No. 66].

        1.     Plaintiff Audi AG (“Audi”) is a world-famous automobile manufacturer that

  sells Audi automobiles and genuine parts and accessories through a network of licensed

  Audi dealerships. In addition to the physical car lots operated by its licensees, Audi also

  operates various websites, including without limitation parts.audiusa.com, through

  which consumers can purchase genuine Audi parts, Audi wheels, automotive accessories,

  and Audi-branded merchandise directly from Audi.

        2.     Under agreement with Audi, Plaintiff Volkswagen Group of America, Inc.

  (“VWGoA”) polices and enforces Audi’s trademarks in the United States.

        3.     Audi uses its trademarks in connection with the marketing of Audi vehicles,

  accessories, parts, and Audi-branded merchandise. Audi is the owner of numerous

  federally-registered trademarks for automobiles, parts, accessories, and a long list of

  related services and merchandise, including the sample attached to the Verified

  Complaint, collectively referred to as the “Audi Trademarks.”

        4.     Audi’s world-famous and distinctive trademarks symbolize the Audi brand

  and its marketability, reputation, and goodwill. Audi first registered AUDI® as a

  trademark with the United States Patent and Trademark Office (or “USPTO”) in 1960



                                              6
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 7 of 35




  (U.S. Reg. No. 0,708,352) and has subsequently obtained numerous other registrations for

  that mark. Audi first registered the AUDI RINGS® trademark with the USPTO in 1971

  (U.S. Reg. No. 0,906,525) and has also obtained numerous other registrations for that

  mark. True and correct “status” copies of the Audi Trademark registrations, obtained

  from the Trademark Status Document Retrieval (TSDR) database of the United States

  Patent and Trademark Office, are attached to the Verified Amended Complaint as Exhibit

  2. (ECF No. 1-2). Audi’s registrations for the Audi Trademarks are valid, unrevoked,

  subsisting, and many are incontestable.

        5.     Audi extensively and continuously uses the Audi Trademarks on

  advertisements, vehicles, automobile accessories, apparel, and other products to identify

  the source of Audi’s goods and services. In addition to producing high-quality vehicles,

  Audi produces automotive parts and accessories for its vehicles, including, without

  limitation, wheels that bear or are in the form of the Audi Trademarks.

        6.     Audi has spent hundreds of millions of dollars and has expended

  significant effort in advertising, promoting, and developing the Audi Trademarks

  throughout the world. As a result of such advertising and expenditures, Audi has

  established considerable goodwill in its trademarks. The distinctive Audi Trademarks

  have become widely known and recognized throughout the world as a symbol of high-

  quality automotive goods and services. The goodwill associated with the Audi

  Trademarks is of incalculable and inestimable value to Audi.



                                             7
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 8 of 35




         7.     Audi has further protected its innovative designs through design patents

  issued by the USPTO, including but not limited to the asserted design patent, D721,028 S

  (the “’028 patent”). The ’028 patent is valid and enforceable. A true and correct copy of

  the ’028 patent is attached to the Verified Amended Complaint as Exhibit 3.

         8.     Audi AG is the assignee of all right, title, and interest in and to the ’028

  patent and possesses the exclusive right of recovery for past, present, and future

  infringement, which was duly issued by the USPTO on January 13, 2015. Defendants

  admit they had actual knowledge of the ’028 patent since at least November 22, 2019.

         9.     Defendants used the Audi Trademarks without authorization in

  advertisements and on counterfeit wheel sets that they sold, and Defendants admit that

  they are not authorized to use the Audi Trademarks. 2

         10.    Defendants sell and have sold counterfeit goods bearing the Audi

  Trademarks using the Internet, including without limitation, eBay. 3


  2
          Defendants dispute this paragraph, stating that they “deny using any trademarks
  belonging to Audi.” [ECF No. 71, ¶ 9]. In support, Defendants merely cite to Andy
  Varona’s statement in his sham declaration that “[t]he Defendants do not sell counterfeit
  Audi wheels.” [ECF No. 70-1, ¶ 6]. This self-serving statement does not rebut the
  overwhelming evidence provided by Plaintiffs proving that Varona/Verotec Wheels sold
  counterfeit AUDI wheel sets on eBay. Thus, this paragraph is considered undisputed. See
  Bell v. City of Auburn, Ala., 722 F. App’x 898, 899 (11th Cir. 2018) (finding that the district
  court did not abuse its discretion in disregarding portions of Plaintiff’s declaration as a
  sham).

  3
          Again, Defendants dispute this statement by merely citing to Varona’s statement
  in his sham declaration that “[t]he Defendants do not sell counterfeit Audi wheels.” [ECF
  No. 70-1, ¶ 6]. This self-serving statement does not rebut the overwhelming evidence


                                                8
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 9 of 35




         11.    Defendants use advertising keywords in their eBay listings such as “brand

  new,” “made in Germany,” and “OEM” (“original equipment manufacturer”). eBay has

  a specific “search manipulation policy” banning the use of keywords. The title of the

  counterfeit wheel set purchased by Plaintiffs’ investigator in this case contained multiple

  misleading keywords: “20 AUDI RS 2017-19 WHEELS RIMS NEW OEM RS5 A5 A6 A7

  A8 MADE IN GERMANY.”4

         12.    Defendants advertise and sell counterfeit Audi wheel sets, which they

  advertise as being “brand new” and “OEM” on the Internet via eBay using the eBay seller

  ID “oemwheelsdirect.”5




  provided by Plaintiffs showing that Defendants sold a counterfeit wheel set to Plaintiffs’
  investigator. Thus, this paragraph is considered undisputed.

  4
          Defendants “dispute” this entire paragraph, but the only portion directly
  addressed in their opposition is that, according to Varona, eBay “encourages the use of
  these and certain phrases in advertising products.” [ECF No. 71, p. 2]. Plaintiffs provide
  a copy of eBay’s search manipulation policy, which does in fact state that “using
  keywords that are not directly related to the item for sale is not allowed. All the words in
  the listing need to be accurate and refer only to the item for sale.” [ECF No. 66-8, p. 2].
  Accordingly, Defendants have not actually shown that this fact is disputed.

  5
          Defendants “dispute” this by stating, “A company called Tech Designs is
  responsible for the descriptions placed on eBay advertisements for the sale of items
  listed.” [ECF No. 70-1, p. 3]. Defendants cite to Varona’s deposition testimony in support
  of this statement. Varona’s deposition testimony is that Juan at Tech Designs assists him
  with the eBay listings, including by running repeat advertisements where the contents
  are copied and pasted and Varona “give[s] him a description of what’s for sale, and he’ll
  put it on the listing.” [ECF No. 66-5, pp. 46-47]. Both Varona and Juan post the listings.
  Id. This does not directly contradict paragraph 12.



                                               9
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 10 of 35




        13.       Defendants have posted several advertising images on the Internet

  depicting the unauthorized, counterfeit Audi wheel sets, which incorporate and display

  the Audi Trademarks, both on the goods, and in advertising language using keywords. 6

        14.       Defendants registered the eBay seller ID “oemwheelsdirect,” through

  which Defendants advertise, offer for sale, and sell counterfeit goods bearing Audi’s

  world-famous Trademarks, including the AUDI RINGS trademarks and AUDI

  trademarks. 7

        15.       Defendants registered the PayPal account No. 2145988751537780935 linked

  to    eBay       seller   ID    “oemwheelsdirect”      using     the     email    address

  “verotecwheels2016@outlook.com,” (“Defendants’ PayPal Account”) to receive funds for

  the sale of goods on eBay, including counterfeit goods bearing Audi’s world-famous




  6
          Defendants “dispute posting images on the internet of counterfeit Audi wheels”
  and again rely on Varona’s statements to the contrary in his sham declaration. [ECF No.
  71, p. 3]. Further, Defendants state that “the wheels allegedly sold by Defendants are dual
  purpose . . . and bear no resemblance to those depicted by Plaintiffs in their Complaint
  and in support of their Motion for Summary Judgment.” Id. These self-serving statements
  do not rebut the overwhelming evidence provided by Plaintiffs that Defendants sold
  Plaintiffs’ investigator counterfeit wheels, including photographic evidence. Thus, this
  statement has not been disputed by Defendants.

  7
         Defendants “dispute registering ‘oemswheelsdirect’ or offering or selling
  counterfeit Audi wheels. Defendants do not have an Ebay account.” Id. Again, this self-
  serving statement in his sham declaration does not contradict the overwhelming evidence
  that Plaintiffs have presented.



                                              10
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 11 of 35




  Trademarks. 8

         16.      Defendants’ PayPal Account was registered on July 26, 2016 by Defendants.

  The registrant and operator information for Defendants’ PayPal Account match the last

  four digits of Defendant Andy Varona’s social security number (7501), Defendant Verotec

  Wheels, Inc.’s tax ID number (EIN), and Defendants’ former and present addresses. The

  account is registered under the name Hector Jude Varona, which is the former legal name

  of Defendant Andy Varona. Defendant Andy Varona testified that he registered and

  operates Defendants’ PayPal Account using the name Hector Jude Varona. 9

         17.      Defendants’ PayPal Account is linked to bank accounts and credit cards that

  only Defendant Andy Varona has access to, through which he receives funds for items

  sold on the eBay store “oemwheelsdirect,” including funds for the sales of counterfeit

  wheel sets bearing the Audi Trademarks, including the AUDI RINGS® trademarks and

  AUDI® trademarks. 10


  8
          Defendants “dispute receiving funds for the sale . . . of counterfeit Audi wheels
  . . . Moreover, Defendants do not own any eBay Seller IDs.” Id. This is plainly contradicted
  by the evidence presented by Plaintiffs, including Varona’s own deposition testimony,
  and thus paragraph 15 is not considered disputed.

  9
        Defendants say this paragraph is disputed but they do not provide any evidence
  supporting the contrary other than Varona’s sham declaration and unverified
  supplemental answers to interrogatories. See ECF No. 71, p. 4.

  10
        Defendants only dispute “selling counterfeit wheel sets bearing any Audi
  Trademarks.” Id. This self-serving statement is contradicted by overwhelming evidence
  that Defendants sold a counterfeit wheel set to Plaintiffs’ investigator.



                                               11
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 12 of 35




         18.    Defendants have received at least $5,048,690.83 for items sold on their eBay

  store “oemwheelsdirect” from July 26, 2016 until June 22, 2020. Sales data provided by

  PayPal in response to Plaintiffs’ third-party discovery requests was limited to sales from

  June 5, 2018 to June 22, 2020 due to PayPal’s record keeping policy.11

         19.    A true and correct copy of a printout of the “oemwheelsdirect” eBay store

  webpage listing Defendants’ products for sale is attached to the First Amended Verified

  Complaint as Exhibit 4. 12

         20.    The counterfeit Audi wheel set titled “20 AUDI RS 2017-19 WHEELS RIMS

  NEW OEM RS5 A5 A6 A7 A8 MADE IN GERMANY” offered for sale on the

  “oemwheelsdirect” eBay store was described as “4 Audi 20[in] RS Wheels,” “brand new,”

  “in closed box,” never “driven on,” and “made in Germany.”13




  11
         Defendants only dispute this paragraph by stating “Defendants do not have an
  Ebay account.” As discussed further below, this claim is fundamentally illogical and
  incredible, considering that Defendants discuss their eBay account in detail in other
  portions of Varona’s affidavit. Accordingly, this paragraph is not considered to be in
  dispute.

  12
         Defendants dispute this paragraph by stating that “Defendants do not have an
  Ebay account. The listings were made by Tech Designs and contain an express disclaimer
  negating Plaintiffs’ assertion.” [ECF No. 71, p. 4]. As discussed, Defendants’ clearly have
  an eBay account and the fact that Tech Designs assisted Defendants with its postings does
  not contradict that “oemwheelsdirect” listed counterfeit Audi wheels for sale.

  13
        Defendants dispute this paragraph by stating that “Defendants do not have an
  Ebay account. The listings were made by Tech Designs and contain an express disclaimer
  negating Plaintiffs’ assertion.” [ECF No. 71, p. 4]. This does not contradict paragraph 20.



                                              12
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 13 of 35




         21.    In June 2019, Plaintiffs began an investigation of Defendants.

         22.    In July 2019, Plaintiffs’ investigator purchased an infringing and counterfeit

  wheel set from the “oemwheelsdirect” eBay store titled “20 AUDI RS 2017-19 WHEELS

  RIMS NEW OEM RS5 A5 A6 A7 A8 MADE IN GERMANY” to evaluate authenticity,

  among other things. Defendants received payment for the products via PayPal from

  Plaintiffs’ investigator, and shipped the goods to Plaintiffs’ investigator.14

         23.    PayPal     records    reflect   27    sales    associated   with   the   email

  verotecwheels2016@outlook.com, which include item titles describing “Audi” wheel

  rims. These items reflect a gross profit of $40,615.14. 15

         24.    In July 2019, Defendants shipped the goods purchased by Plaintiffs’

  investigator to a residential address in Florida. True and correct copies of the mailing

  labels for each item are attached to the First Amended Verified Complaint as Exhibit 5.

  True and correct copies of photographs of Defendants’ products, including counterfeit

  AUDI RINGS®, as received by the investigator, are attached to the First Amended




  14
         Defendants dispute “selling any counterfeit wheels bearing Plaintiffs’
  Trademarks.” [ECF No. 71, p. 4]. This is plainly contradicted by the evidence presented
  by Plaintiffs that Defendants sold a counterfeit wheel set to Plaintiffs’ investigator and
  thus paragraph 22 is not considered disputed.

  15
         Defendants deny “selling any counterfeit wheels bearing Plaintiffs’ Trademarks.”
  [ECF No. 71, p. 5]. This is plainly contradicted by the evidence presented by Plaintiffs that
  Defendants sold Plaintiffs’ investigator a counterfeit wheel set; and this does not dispute
  the information contained in the PayPal records.



                                                13
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 14 of 35




  Verified Complaint as Exhibit 6. Additional photos of the counterfeit wheels sold to

  Plaintiffs’ investigator are attached as Exhibit C to the Declaration of Investigator in

  Support of Plaintiffs’ Motion for Summary Judgment. 16

         25.    Audi has inspected the goods sold by Defendants and have confirmed that

  they are counterfeit.17




  16
          Defendants dispute this paragraph by merely stating “Defendants did not ship
  any counterfeit wheels to anyone” and that “the photographs purportedly representing
  wheels that were bought from them bears no resemblance to those offered for sale from
  Defendants supplier.” Id. This is plainly contradicted by the evidence presented by
  Plaintiffs and the allegation that the photographs “bear no resemblance” to those offered
  for sale by Defendants’ supplier does not contradict paragraph 24.

  17
        Defendants dispute this by stating “[a]ny wheels sold by the Defendants bear no
  resemblance to those referenced in Paragraph 25.” Id. This does not contradict Plaintiffs’
  statement that it inspected the goods sold by Defendants and confirmed they are
  counterfeit.



                                             14
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 15 of 35




        26.    As shown above, Defendants’ infringing and counterfeit wheel set that was

  advertised, offered for sale, and sold via the eBay store “oemwheelsdirect” bears the

  world-famous Audi Trademarks, including, but not limited to, the AUDI RINGS® mark.

  The top photograph shows the wheel as advertised, the second photograph shows the

  wheel shipped to Plaintiffs’ investigator, and the third photograph is a zoomed-in view




                                            15
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 16 of 35




  of the wheel shipped to Plaintiffs’ investigator. 18

         27.    In Defendants’ description of the infringing and counterfeit wheel set

  advertised, offered for sale, and sold via the eBay store “oemwheelsdirect,” Defendants

  stated the wheels are “brand new,” “taken off 2017 Audi RS but also fit the A5 A6 A7

  [and] A8 models,” “made in Germany,” and “OEM center caps are included with the

  wheels.”19

         28.    Defendants are in no way affiliated with, authorized by, or sponsored by

  Audi, and have no authority to use the Audi Trademarks to identify the goods and

  services that they advertise, promote, or sell. Nor are Defendants authorized to make,

  use, sell, offer to sell, or import products using the Audi Marks.

         29.    Defendants use the Audi Trademarks and images of Audi’s automobiles on

  the “oemwheelsdirect” eBay store, while using strategic item titles and descriptions that

  will trigger their listings when consumers enter Internet search terms for Audi Products. 20


  18
          Defendants “dispute” this paragraph by stating they have not sold “’infringing
  and counterfeit wheels’ bearing Plaintiffs’ marks. The pictures depicted in paragraph 26
  differ vastly from the wheels sold by the Defendants.” Id. This does not directly contradict
  Plaintiffs’ statement regarding the specific wheel set purchased by Plaintiffs’ investigator.

  19
          Defendants again dispute this paragraph with an outright denial that they “do not
  have an eBay account” and “do not sell counterfeit Audi Wheels.” Id. This is rebutted by
  significant evidence in the record, including Varona’s own deposition testimony and
  evidence of Defendants’ sale to Plaintiffs’ investigator. Thus, this paragraph is considered
  undisputed.

  20
       Defendants dispute this paragraph with an outright denial that they “do not have
  an eBay account” and that “[a]ny terms used are in accordance with the eBay


                                                16
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 17 of 35




         30.    Defendants used keywords, including “Audi,” “authentic,” “OEM,” and

  “factory” in their eBay item titles and descriptions of counterfeit and infringing Audi

  wheel sets to direct consumers searching for genuine Audi Products to Defendants’

  counterfeit Audi wheel sets it offered for sale. 21

         32.    Audi exercises great care and exerts substantial effort to control the nature

  and quality of the genuine goods and services offered under the Audi Trademarks.

         33.    Defendants are not subject to Audi’s quality control specifications, Audi

  exercises no control over the quality of Defendants’ counterfeit goods, and Defendants

  do not pay royalties to Audi. 22

         34.    Defendants have been accused of causing actual consumer confusion in a

  similar litigation, which remains pending, regarding Defendants’ sale of a counterfeit




  requirements.” Id. This is contradictory since Defendants say they do not have an eBay
  account and then state they use the search terms in accordance with eBay’s requirements.
  There is significant evidence in the record, including Varona’s own deposition testimony,
  that Defendants operate the “oemwheelsdirect” eBay account. Thus, this paragraph is
  considered undisputed.

  21
         Defendants dispute this paragraph with the same claims as paragraph 12 -- with
  an outright denial that they “do not have an eBay account” and that “[a]ny terms used
  are in accordance with the eBay requirements.” Id. There is significant evidence in the
  record, including Varona’s own deposition testimony, that Defendants operate the
  “oemwheelsdirect” eBay account. Thus, this paragraph is considered undisputed.

  22
        Defendants dispute this paragraph only to say that they do not sell counterfeit
  Audi goods. Again, this is contradicted by overwhelming evidence that Defendants’ sold
  a counterfeit wheel set to Plaintiffs’ investigator.



                                                17
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 18 of 35




  Range Rover wheel set.

         35.    The design of the wheels sold by Defendants is the same, or substantially

  the same, as the design of the ’028 patent. 23

         36.    As the side-by-side comparison below reveals, Defendants sold a wheel set

  appearing to be identical to Audi’s patented vehicle wheel rim designs. 24




         37.    As shown above, Defendants’ wheel has a design that is the same, or

  substantially the same as the design of the ’028 patent. 25


  23
        Defendants dispute this by stating that “[t]here is no similarity between the wheels
  sold by Defendants and any Audi patented product.” [ECF No. 71, p. 6]. Again, this is
  contradicted by the photographic evidence and thus this paragraph is not considered
  disputed.

  24
        Defendants dispute this by stating that “[t]here is no similarity between the wheels
  sold by Defendants and any Audi patented product.” [ECF No. 71, p. 6]. Again, this is
  contradicted by the photographic evidence, and thus this paragraph is not considered
  disputed.

  25
        Defendants respond that they “are not involved in designing any of the products
  they sell.” [ECF No. 71, p. 7]. However, this does not address whether the wheel
  Defendants sold is the same design as the ‘028 patent.


                                                   18
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 19 of 35




            38.   Audi has not granted a license or any other authorization to Defendants to

  make use, offer for sale, sell, or import wheels that embody the design patented in the

  ’028 patent, which is proprietary to Audi.

            Additionally, Defendants filed their own statement of material facts. [ECF No. 72].

  The only undisputed materials facts are the following: 26

            6.    The oemwheelsdirect eBay listing, that is the subject of this lawsuit,

  included disclaimer language in the item’s description. 27

            9.    Plaintiffs never sent Defendants a cease and desist letter before filing this

  action.

  II.       Legal Standard

            Summary judgment is appropriate “if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that

  there is no genuine issue as to any material fact and that the moving party is entitled to a

  judgment as a matter of law.” Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997)

  (citation omitted). Thus, the Court may enter summary judgment “against a party who




  26
        The remining paragraphs are not undisputed and cite to Varona’s self-serving
  sham declaration in support. The numbered paragraphs correspond to the numbered
  paragraphs in Defendants’ statement of undisputed material facts.

  27
         Plaintiffs dispute this by stating that the language was “buried in the item’s
  description” and is vague. [ECF No. 74, p. 3]. However, they do not dispute the existence
  of some disclaimer-type language included in the description.


                                                19
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 20 of 35




  fails to make a showing sufficient to establish the existence of an element essential to that

  party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986).

         The moving party must “show the district court, by reference to materials on file,

  that there are no genuine issues of material fact that should be decided at trial.” Clark v.

  Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). If the movant does so, then “the

  burden shift[s] to the non-moving party to demonstrate that there is indeed a material

  issue of fact that precludes summary judgment.” Id. A genuine factual dispute exists “if

  the evidence is such that a reasonable jury could return a verdict for the non-moving

  party.” Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1358 (11th Cir. 1999). The

  opposing party must proffer more than “a mere scintilla of evidence” to show “that the

  jury could reasonably find for that party.” Abbes v. Embraer Servs., Inc., 195 F. App’x 898,

  899-900 (11th Cir. 2006) (internal quotations omitted).

         Further, “if the non-movant’s response consists of nothing ‘more than a repetition

  of his conclusional allegations,’ summary judgment is not only proper, but required.”

  Bentley Motors Corp., 976 F. Supp. 2d at 1309 (citing Morris v. Ross, 663 F.2d 1032, 1034

  (11th Cir. 1981).

         When deciding whether summary judgment is appropriate, the Court views all

  facts and resolves all doubts in favor of the nonmoving party. Feliciano v. City of Miami

  Beach, 707 F.3d 1244, 1247 (11th Cir. 2013).



                                                 20
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 21 of 35




  III.   Analysis

         A.      Count I – Trademark Infringement and Counterfeiting (15 U.S.C. § 1114)

         To prevail on a trademark infringement claim under 15 U.S.C. § 1114(1), a plaintiff

  “must prove (1) that its valid mark was used in commerce by the defendant without

  consent, and (2) that the unauthorized use was likely to cause confusion, to cause mistake,

  or to deceive.” Bentley Motors Corp., 976 F. Supp. 2d at 1310 (citing Dieter v. B & H Indus.

  of S.W. Fla., Inc., 880 F.2d 322, 326 (11th Cir. 1989)).

         The parties do not dispute that Audi is the registered owner of the trademark

  AUDI® and the AUDI RINGS® trademark; and Plaintiffs have provided certificates of

  registration, which are prima facie evidence of the validity of the registered marks. See 15

  U.S.C. § 1057(b). Further, Defendants agree that Plaintiffs never consented to Defendants’

  use of Plaintiffs’ marks.

         Here, the undisputed facts reflect that Defendants advertised an “Audi” wheel set

  on the oemwheelsdirect eBay store, which included photographs of what appeared to be

  an Audi wheel set. Specifically, oemwheelsdirect included an advertisement on eBay for

  “20 AUDI RS 2017-19 WHEELS RIMS NEW OEM RS5 A5 A6 A7 A8 MADE IN

  GERMANY.” Plaintiffs’ investigator purchased the wheel set and it was shipped to

  Plaintiffs’ investigator. The return shipping label (containing Defendants’ address) and

  the wheel set were photographed by the investigator upon receipt. The wheel cap

  contained the Audi trademarked rings and the wheels were identical in design to an Audi



                                                 21
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 22 of 35




  wheel set. Audi inspected the wheel set and confirmed that it was counterfeit and not

  manufactured by Audi.

         Accordingly, Plaintiffs have shown that Plaintiffs’ valid mark was used in

  commerce by Defendants without Plaintiffs’ consent.

         Next, the Court considers whether Plaintiffs provided proof of a likelihood of

  confusion, which requires the Court to consider the following factors: “(1) type of mark,

  (2) similarity of mark, (3) similarity of the products the marks represent, (4) similarity of

  the parties' retail outlets and customers, (5) similarity of advertising media used, (6)

  defendant’s intent and (7) actual confusion.” Dieter, 880 F.2d at 326.

         Defendants advertised and sold a wheel set with a center cap mark that is identical

  to Plaintiffs’ mark, the wheel set included the same design as the Audi ‘028 patent design

  (as discussed further below), and Defendants advertised the wheel sets as “Audi,”

  “factory,” and “OEM.” Additionally, it is undisputed that Plaintiffs’ mark is strong,

  Defendants’ sale of wheel sets competes with the sale of genuine Audi wheel sets as they

  both target consumers seeking to buy genuine Audi goods via the internet, and intent can

  be inferred from the identical copying of the Audi mark and design patent and

  advertising. Actual confusion need not be shown as “no single factor is determinative by

  itself.” Badia Spices, Inc. v. Gel Spice Co., No. 15-cv-24391, 2019 WL 7373002, at *2 (S.D. Fla.

  Sept. 27, 2019)

         Further, here, where counterfeit goods are involved, application of these factors



                                                22
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 23 of 35




  may not be necessary. See Casa Dimitri Corp. v. Invicta Watch Co. of Am., Inc., 270 F. Supp.

  3d 1340, 1359 (S.D. Fla. 2017) (internal citations omitted) (“[T]hese factors are more geared

  towards comparing two distinct, albeit similar, marks. By contrast, application of the

  factors is unnecessary where use of an identical mark—that is, a counterfeit mark—is at

  issue.”).

          “The Lanham Act imposes liability for trademark counterfeiting on any person

  who shall ‘use in commerce . . . any counterfeit . . . of a registered mark in connection

  with the sale, offering for sale, distribution, or advertising of any goods or services on or

  in connection with which such use is likely to cause confusion, or to cause mistake, or to

  deceive.’” Bentley Motors Corp., 976 F. Supp. 2d at 1312 (internal citation omitted). A

  counterfeit mark “is a spurious mark which is identical with, or substantially

  indistinguishable from, a registered mark.”15 U.S.C. § 1127.

         Because a counterfeit mark is identical to a protected mark, it is inherently

  confusing, and consumer confusion is presumed. See Casa Dimitri Corp., 270 F. Supp. 3d

  at 1359; see also Monsanto Co. v. Campuzano, 206 F. Supp. 2d 1252, 1262 (S.D. Fla. 2002) (“I

  presume that the counterfeit items caused public confusion in the marketplace, as the

  counterfeit marks and the genuine marks are substantially identical both in design and

  use and it is undisputed that the counterfeit marks were sold to the public.”); Daimler AG

  v. A-Z Wheels LLC, 334 F. Supp. 3d 1087, 1099 (S.D. Cal. 2018) (“Again, the Court finds it

  unnecessary to analyze the likelihood of confusion test because the marks are identical.”).



                                               23
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 24 of 35




         For example, in Daimler AG, the defendant operated a website that sold “Mercedes

  Benz Wheels.” Daimler AG, 334 F. Supp. 3d at 1096. The wheels sold by the defendant

  contained Daimler’s Three-Point Star Mark on the center cap. Id. at p. 1099. The mark was

  not altered or changed from Daimler’s Three-Point Star Mark in any way. Id. The Court

  found it unnecessary to analyze the likelihood of confusion test because the marks were

  identical and granted summary judgment for trademark infringement and counterfeiting

  in Daimler’s favor. Id. at 1100-01.

         Similarly, here, Plaintiffs have proven that Defendants advertised an “Audi” wheel

  set that contained a mark identical to Audi’s four ring mark on the center cap and sold

  the counterfeit wheels to Plaintiffs’ investigator. Defendants have not presented any

  evidence that contradicts this, besides Varona’s self-serving denials in his sham

  declaration.

         Defendants ague that their description of their goods “inform[s] potential

  customers that its wheels fit Audi vehicles” and thus falls within the nominative fair use

  doctrine. [ECF No. 70, p. 9, n. 12]. The nominative fair use doctrine “requires a defendant

  to show that: (1) the plaintiff’s mark is necessary to identify plaintiffs product; (2) in doing

  so defendant does not use more of plaintiffs mark than necessary; and (3) the defendant’s

  conduct or language reflects the true and accurate relationship between plaintiff and

  defendant’s products or services.” TracFone Wireless, Inc. v. Clear Choice Connections, Inc.,

  102 F. Supp. 3d 1321, 1326 (S.D. Fla. 2015) (internal citation omitted).



                                                24
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 25 of 35




         Defendants have not made that showing here. The subject oemwheelsdirect eBay

  store listing did not simply state that the wheel set would fit Audi vehicles, it advertised

  new, “OEM’ Audi wheel rims and included photographs of what appeared to be an Audi

  wheel set, with the Audi mark in the center cap. See Ford Motor Co. v. O.E. Wheel

  Distributors, LLC, 868 F. Supp. 2d 1350, 1368 (M.D. Fla. 2012) (finding defense not

  available for listings advertising “O.E.” Ford wheels which are not manufactured by Ford

  because the listings “fail to reflect the true and accurate relationship between the plaintiff

  and defendant’s products and services”); see also Daimler AG, 334 F. Supp. 3d at 1098

  (rejecting nominative fair use doctrine).

         Further, to the extent that Defendants’ rely on the “first sale” doctrine, Defendants

  do not provide any evidence to rebut Plaintiffs’ evidence that the wheels and center caps

  purchased by Plaintiffs’ investigator are counterfeit. See Daimler AG, 334 F. Supp. 3d at

  1100 (denying the defendant’s first sale doctrine defense because defendant did not

  provide any evidence to rebut Daimler’s representative’s declaration that the wheels and

  center caps were counterfeit).28


  28
          Similarly, it is irrelevant that Defendant may have included disclaimer language
  buried in the description of the item stating that the item may not be a genuine. See Rolex
  Watch U.S.A., Inc. v. Canner, 645 F. Supp. 484, 493 (S.D. Fla. 1986) (“The fact that an
  immediate buyer of a $25 counterfeit watch does not entertain any notions that it is the
  real thing has no place in this analysis. Once a product is injected into commerce, there is
  no bar to confusion, mistake, or deception occurring at some future point in time.”). But
  here, based on the descriptions included in the listing (“Audi” and “OEM”) and the price
  ($1,577.99), it is unlikely that a buyer would purchase the wheel set believing it to be
  counterfeit.


                                               25
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 26 of 35




         Accordingly, Plaintiffs are entitled to summary judgment on Count I for

  trademark infringement and counterfeiting for Defendants’ sale of a counterfeit wheel set

  to Plaintiffs’ investigator.

         B.      Count II – False Designation of Origin (15 U.S.C. § 1125(a))

         The elements of a claim for false designation of origin are: “(1) that the plaintiff

  had enforceable trademark rights in the mark or name, and (2) that the defendant made

  unauthorized use of it such that consumers were likely to confuse the two.” Tracfone

  Wireless, Inc. v. Simply Wireless, Inc., 229 F. Supp. 3d 1284, 1299 (S.D. Fla. 2017) (citing

  Custom Mfg. & Eng'g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 647-48 (11th Cir. 2007). A

  false designation of origin claim “proscribes the behavior of ‘passing off’ or ‘palming off,’

  which occurs when a producer misrepresents his own goods or services as someone

  else’s.” Custom Mfg. & Eng'g, Inc., 508 F.3d at 647.

         As explained above, Plaintiffs have undisputed and enforceable trademark rights

  in the marks at issue, and Defendants were not authorized at any time to use Plaintiffs’

  marks. The first element is thus satisfied. Regarding the likelihood of confusion element,

  “courts evaluating likely confusion in a false designation of origin claim consider the

  same seven factors as those discussed above in the context of a trademark infringement

  claim.” Bentley Motors Corp., 976 F. Supp. 2d at 1314.

         As discussed above, Defendants advertised and sold a wheel set with a center cap

  mark that is identical to Plaintiffs’ mark, included the same design as the Audi ‘028 design



                                               26
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 27 of 35




  (as discussed further below), and advertised the wheel sets as “Audi,” “factory,” and

  “OEM.” Additionally, it is undisputed that Plaintiffs’ mark is strong, Defendants’ wheel

  sets compete with genuine Audi wheel sets (which are also sold on the internet), and

  intent can be inferred from the identical copying of the Audi mark and design patent and

  Defendants’ advertising.

         As the Court has already determined that a likelihood of confusion exists, the

  second element is satisfied here as well. Plaintiffs are entitled to summary judgment on

  Count II for false designation of origin.

         C.     Count III – Trademark Dilution (15 U.S.C. 1125(c))

         “To prevail on a federal dilution claim, the plaintiff must demonstrate that: (1) the

  plaintiff’s mark is famous; (2) the defendant used the plaintiff’s mark after the plaintiff’s

  mark became famous; (3) the defendant’s use was commercial and in commerce; and (4)

  the defendant’s use of the plaintiff's mark has likely caused dilution.” Bentley Motors

  Corp., 976 F. Supp. 2d at 1312-13 (citing Rain Bird Corp. v. Taylor, 665 F. Supp. 2d 1258,

  1266-67 (N.D. Fla. 2009)).

         First, the Audi trademarks have already been found to be famous and distinctive.

  See Audi AG v. D'Amato, 469 F.3d 534, 547 (6th Cir. 2006) (“It is clear from the record that

  Audi’s trademarks, on which Audi has spent millions of dollars and which are known

  worldwide, satisfy the first two factors.”); see also Audi AG v. Shokan Coachworks, Inc., 592

  F. Supp. 2d 246, 280 (N.D.N.Y. 2008) (“Plaintiffs have successfully established the



                                               27
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 28 of 35




  famousness element of their dilution claim.”).

         Further, as discussed above, Defendants used the trademarks after the marks

  become famous; and Defendants’ use of the marks was commercial and in commerce as

  Defendants offered the counterfeit wheel set for sale and actually sold it to Plaintiffs’

  investigator.

         Finally, Defendants’ use of identical trademarks on products identical to those

  sold by Audi is likely to dilute the strength of the Audi trademarks because consumers

  cannot rely on Audi’s trademarks to indicate that Audi is the source of goods bearing

  these marks. See, e.g., Shokan Coachworks, Inc., 592 F. Supp. 2d at 281 (“The law clearly

  provides for a presumption of actual dilution where, as here, the marks used by

  Defendants are identical to Plaintiffs' marks.”); D’Amato, 469 F.3d at 547 (“Here, D’Amato

  used identical trademarks on the goods and services on his website, thus fulfilling the

  fifth factor.”); Bentley Motors Corp., 976 F. Supp. 2d at 1314 (finding trademark dilution

  and awarding summary judgment where Bentley “demonstrated that Defendants’ use of

  marks identical or virtually identical to Bentley’s protected marks”).

         Plaintiffs are entitled to summary judgment on Count III for trademark dilution.

         D.       Count IV – Infringement of U.S. Design Patent No. D721,028 S

         “A design patent protects the nonfunctional aspects of an ornamental design as

  seen as a whole and as shown in the patent.” Pride Family Brands, Inc. v. Carl's Patio, Inc.,

  992 F. Supp. 2d 1214, 1223 (S.D. Fla. 2014) (citing Amini Innovation Corp. v. Anthony Cal.,



                                               28
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 29 of 35




  Inc., 439 F.3d 1365, 1371 (Fed. Cir. 2006)).

         Determining whether a design patent is infringed is a two-part test:

         First, when appropriate, the design patent’s claims are construed. Second,
         the patented design is compared to the accused device. As the Federal
         Circuit observed in Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 670
         (Fed. Cir. 2008), the Supreme Court established in Gorham Mfg. Co. v. White,
         81 U.S. 511, 14 Wall. 511, 20 L.Ed. 731 (1871) that the “ordinary observer”
         test applies to determine whether a design patent is infringed. Under that
         test “if, in the eye of an ordinary observer, giving such attention as a
         purchaser usually gives, two designs are substantially the same, if the
         resemblance is such as to deceive such an observer, inducing him to
         purchase one supposing it to be the other, the first one patented is infringed
         by the other.” Gorham, 81 U.S. at 528.

  Pride Family Brands, Inc., 992 F. Supp. 2d at 1223-24.

         “The proper comparison requires a side-by-side view of the drawings of the []

  patent design and the accused products.” Crocs, Inc. v. Int'l Trade Comm’n, 598 F.3d 1294,

  1304 (Fed. Cir. 2010). And “minor differences between a patented design and an accused

  article’s design cannot, and shall not, prevent a finding of infringement.” Id. at 1303

  (internal citation omitted).

         Here, the ‘028 patent is an ornamental design for a front face of a vehicle wheel.

  See Daimler AG, 334 F. Supp. 3d at 1102 (describing similar design patent in the same way).

  A side-by-side comparison reflects that the design of the counterfeit wheel sold by

  Defendants to Plaintiffs’ investigator is the same, or substantially the same, as the design

  of the ‘028 patent.




                                                 29
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 30 of 35




        The design appears to be identical such that an ordinary observer, giving such

  attention as a purchaser usually gives, would be deceived by the substantial similarity

  between the designs so as to be induced to purchase Defendants’ wheel set believing it to

  be the Audi ‘028 patent design product.

        Similarly, in Daimler AG, the Court conducted a side-by-side comparison of the

  design patent drawing (left) and the alleged infringing wheel rim (right).




        The Court found an “ordinary observer would be deceived and could be induced

  to purchase Defendants’ product over Plaintiff’s” and granted Daimler’s summary



                                             30
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 31 of 35




  judgment for design patent infringement. Id. at p. 1105.

         Accordingly, Plaintiffs are entitled to summary judgment on Count IV for design

  patent infringement.

         E.     Damages

                1.      Permanent Injunction

         Plaintiffs first seek a permanent injunction against Defendants. Earlier in the case,

  Plaintiffs filed a motion for preliminary injunction [ECF No. 14]. Defendants did not

  object and responded to merely say that that they were not engaging in trademark

  infringement and thus the issue was moot. [ECF No. 21]. The Court granted Plaintiffs’

  motion for preliminary injunction and ordered that:

         Defendants are thus enjoined from the use on any products, packaging, or
         advertising of AUDI RINGS, and any other Audi Trademarks; and from the
         use of any Audi word mark. Defendants are also enjoined from making,
         using, selling, offering to sell, or importing products that infringe the
         claimed design of United States Design Patent No. D721,028 S (the “’028
         patent”).

  [ECF No. 56, p. 2].

         Because it appears that Defendants would take the same position here as it relates

  to a permanent injunction (i.e., we are not infringing Plaintiffs’ trademark and design

  patent rights and thus we have no problem being enjoined from doing so), 29 and because


  29
         Defendants did not bother to address Plaintiffs’ requested damages other than to
  say that “because of the existence of fundamental dispute on issues of material facts on
  these claims, Plaintiffs cannot be afforded any relief.” [ECF No. 70, p. 10].



                                               31
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 32 of 35




  the Court finds that the prerequisites for a permanent injunction have been met,30

  Plaintiffs are entitled to a permanent injunction, as follows: Defendants are thus enjoined

  from the use on any products, packaging, or advertising of AUDI RINGS, and any other

  Audi Trademarks; and from the use of any Audi word mark. Defendants are also enjoined

  from making, using, selling, offering to sell, or importing products that infringe the

  claimed design of United States Design Patent No. D721,028 S (the “’028 patent”).

                2.     Statutory Damages Pursuant to 15 U.S.C. § 1117(c)

         Next, Plaintiffs seek statutory damages pursuant to 15 U.S.C. § 1117(c), rather than

  actual damages, for Defendants’ trademark infringement. Specifically, Plaintiffs urge the

  Court to find that $4,000,000 in statutory damages is appropriate to deter Defendants and

  future infringers and to prevent a potential safety hazard.

         As it stands now at the summary judgment stage, the Court finds that Plaintiffs

  have established summary judgment only on Counts I-IV based on Defendants’

  advertisement and sale of the specific wheel set sold to Plaintiffs’ investigator.

         Plaintiffs have provided a PayPal list for other Audi wheel set sales. [ECF No. 66-




  30
          The Court finds that Plaintiffs have demonstrated that the following factors weigh
  in their favor “(1) [Plaintiffs have] suffered an irreparable injury; (2) remedies at law, such
  as monetary damages, are inadequate to compensate for that injury; (3) considering the
  balance of hardship between plaintiff and defendant, a remedy in equity is warranted;
  and (4) that the public interest would not be disserved by a permanent injunction.” Tiffany
  (NJ) LLC v. Benefitfortiffany.com, No. 16-60829-CIV, 2016 WL 8679081, at *5 (S.D. Fla. Nov.
  3, 2016). The Court finds compelling Plaintiffs’ arguments for each factor, contained at
  ECF No. 65, pp. 24-25.


                                                32
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 33 of 35




  2, p. 2]. However, this cursory list does not assure the Court that a jury could not return

  a verdict for Defendants as it relates to those other sales. To the extent that Defendants

  did not cooperate in turning over documents during discovery, Plaintiffs should have

  raised these issues at a discovery hearing. And Plaintiffs did not produce any evidence

  that the wheel set sold by Defendants to Plaintiffs’ investigator poses a safety hazard.

  Further, Defendants’ gross profits for the sale to the investigator are easily determined

  ($1,577.99).

         Thus, the Court does not find it appropriate to award Plaintiffs their requested

  statutory damages at this time, and the Court will reserve this issue for the scheduled

  bench trial. If Plaintiffs are seeking statutory damages for the additional sales noted in

  the PayPal list, they will need to present evidence supporting that those sales satisfy the

  elements of Counts I-III as well.31

                 3.    Design Patent Damages Pursuant to 35 U.S.C. § 289

         Defendants found liable for design patent infringement “shall be liable to the

  [patent] owner to the extent of his total profit, but not less than $250[.]” 35 U.S.C. §289.

  Thus, Plaintiffs are entitled to recover the “total profit” resulting from sales of


  31
         Additionally, the Court notes that Plaintiffs have not established nor briefed the
  issue of whether Andy Varona should sustain personal liability as a result of corporate
  conduct. Defendants raised this as an affirmative defense. [ECF No. 53, p. 6 (“As Verotec
  is an S-corporation, personal liability against its officers or directors cannot be sustained
  as a result of alleged corporate conduct.”)]. But Plaintiffs did not move for summary
  judgment on this point. Thus, the parties should be prepared to also discuss this at the
  bench trial.


                                               33
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 34 of 35




  Defendants’ accused counterfeit products. See Progressive Int’l Corp. v. AMGTM LLC, No.

  C17-448 RAJ, 2018 WL 4091694, at *4 (W.D. Wash. Aug. 21, 2018) (granting summary

  judgment of design patent infringement and awarding the plaintiff $192,950 in net profits

  from the defendant’s sales of the accused product).

         Here, Plaintiffs seek $40,615.14, which is the total profit provided in the PayPal list

  for all sales with Audi wheel rims in the description. However, again, it is unclear whether

  all those sales infringed on Plaintiffs’ design patent, as the only information provided for

  each sale is the description. The gross profit for the sale to Plaintiffs’ investigator is

  $1,577.99. Thus, at this time, the Court is only in a position to award Plaintiffs the

  $1,577.99 amount. If Plaintiffs are seeking Defendants’ profits for those additional sales

  noted in the PayPal list, they will need to present evidence supporting their contention

  that these sales satisfy the elements of design patent infringement as well.

         F.     Attorney’s Fees and Costs

         Lastly, Plaintiffs seek attorney’s fees and costs. “The court in exceptional cases

  may award reasonable attorney fees to the prevailing party.” 15 U.S.C. § 1117 (emphasis

  added). An “exceptional case” is “one that stands out from others with respect to the

  substantive strength of the party’s litigating position (considering both the governing law

  and the facts of the case) or the unreasonable manner in which the case was litigated.”

  Tobinick v. Novella, 884 F.3d 1110, 1117 (11th Cir. 2018) (internal citation omitted).

         The Court is unable to make this determination at this time as to whether this is



                                               34
Case 1:19-cv-24838-JG Document 81 Entered on FLSD Docket 01/25/2021 Page 35 of 35




  an “exceptional case” and reserves ruling on Plaintiffs’ request for attorney’s fees and

  costs.

  IV.      Conclusion

           For the reasons discussed above, the Court grants in part Plaintiffs’ motion for

  summary judgment on Counts I-IV for Defendants’ sale of the counterfeit wheel set to

  Plaintiffs’ investigator. See Kelly v. Dun & Bradstree, Inc., 641 F. App’x 922, 923 (11th Cir.

  2016) (citing Van T. Junkins & Assocs., Inc., 641 F. App’x at 658) (affirming summary

  judgment and holding that “a district court may properly grant summary judgment

  despite conflicts between a party’s deposition testimony and later filed-affidavit”). The

  issue of damages (including for any additional wheel sets) and attorney’s fees will be

  addressed during the scheduled bench trial. The trial will give the Undersigned the

  opportunity to observe first-hand Mr. Varona’s credibility (or lack thereof) for those

  factual issues on which he did not contradict his prior testimony with a later-filed

  affidavit.

           DONE and ORDERED in Chambers, at Miami, Florida, on January 25, 2021.




  Copies furnished to:
  All counsel of record




                                               35
